

Ex. 10.35




FIRST AMENDMENT
TO THE
WESTAR ENERGY, INC. RETIREMENT BENEFIT RESTORATION PLAN


WHEREAS, the Westar Energy, Inc. Retirement Benefit Restoration Plan, effective
as of April 2, 2010 (“Plan”), provides in Article 6.1 that the Plan may be
amended from time to time by action of the Company’s Board of Directors;
WHEREAS, following the effective date of the merger transaction between Westar
Energy, Inc. (“Company”) and Great Plains Energy, Incorporated, (the “Merger”),
the Company’s parent Evergy, Inc. (“Evergy”) has determined that, pursuant to
Section 7.9, the Plan shall be continued after the Merger;
WHEREAS, the Evergy Board of Directors has delegated its authority to administer
Evergy nonqualified plans, including this Plan, to the Compensation and
Leadership Development Committee of the Board of Directors of Evergy, Inc.
(“Committee”) following the Merger;
WHEREAS, effective January 1, 2019, the Committee wishes to amend the Plan to
take into account as Earnings under the Plan those amounts deferred by a
participant from base salary to a nonqualified deferred compensation plan
maintained by Evergy.
NOW, THEREFORE, the Plan is hereby amended effective January 1, 2019.
1.
Section 1.1 is hereby deleted and the following Section 1.1 is substituted in
lieu thereof:



“1.1    “Board” means the Board of Directors of the Company’s parent Evergy,
Inc. (“Evergy”). “Committee” means the Compensation and Leadership Development
Committee of the Board of Directors of Evergy, Inc. References in the Plan to
the Board and the Board’s authority to administer, amend or terminate the Plan
shall be replaced with the Committee.”


2.
Section 1.7 is hereby deleted and the following Section 1.7 is substituted in
lieu thereof:



“1.7 “Qualified Plan” means the Westar Energy, Inc. and Wolf Creek Nuclear
Operating Corporation Retirement Plan effective December 13, 2018. The benefit
formula provisions and related definitions of the Qualified Plan are hereby
incorporated by reference, including but not limited to the definition of
“Earnings” under the Qualified Plan. Notwithstanding the foregoing, effective
January 1, 2019, as provided in Section 3.1(a) and Section 4.1(a), Earnings will
take into account amounts deferred by the Participant from base salary to a
nonqualified deferred compensation plan sponsored by the Company’s parent
Evergy, Inc. for purposes of calculating the Restoration Retirement Benefit and
Restoration Surviving Spouse Benefit.”


3.
Section 3.1(a) is hereby deleted and the following Section 3.1(a) is substituted
in lieu thereof:



“(a) the monthly amount of the Qualified Plan Retirement Benefit to which the
Participant would have been entitled under the Qualified Plan if such Benefit
were computed without giving effect to any limitations on benefits imposed by
any provisions of the Code and, effective January 1, 2019, taking into account
as Earnings amounts deferred by the Participant from base salary to a
nonqualified deferred compensation plan sponsored by the Company’s parent
Evergy, Inc.”


4.
Section 4.1(a) is hereby deleted and the following Section 4.1(a) is substituted
in lieu thereof:





--------------------------------------------------------------------------------






“(a) the monthly amount of the Qualified Plan Survivor Spouse Benefit to which
the Surviving Spouse would have been entitled under the Qualified Plan if such
Benefit were computed without giving effect to any limitations on benefits
imposed by any provisions of the Code and, effective January 1, 2019, taking
into account as Earnings amounts deferred by the Participant from base salary to
a nonqualified deferred compensation plan sponsored by the Company’s parent
Evergy, Inc.”


IN WITNESS WHEREOF, Evergy, Inc. has adopted this First Amendment this 12th day
of December, 2018.


EVERGY, INC.


By: /s/ Jerl L. Banning___________________________________    
Name: Jerl L. Banning
Title: Senior Vice President and Chief People Officer




